EXHIBIT 10.1

TORCHMARK CORPORATION

PERFORMANCE SHARE AWARD CERTIFICATE

Non-transferable

G R A N T     T O

 

 

(“Grantee”)

by Torchmark Corporation (the “Company”) of Performance Shares (the “Performance
Shares”) representing the right to earn, on a one-for-one basis, shares of the
Company’s Common Stock, $1.00 par value (“Stock”), pursuant to and subject to
the provisions of the Torchmark Corporation 2011 Incentive Plan (the “Plan”) and
to the terms and conditions set forth on the following pages of this award
certificate (this “Certificate”).

The target number of Performance Shares subject to this award is             
(the “Target Award”). Depending on the Company’s level of attainment of
specified targets for earnings per share, underwriting income, and return on
equity for fiscal years 2012, 2013, and 2014, Grantee may earn 0% to 200% of the
Target Award, in accordance with the matrices attached hereto as Exhibit A and
the terms of this Certificate.

By accepting this Award, Grantee shall be deemed to have agreed to the terms and
conditions of this Certificate and the Plan.

IN WITNESS WHEREOF, Torchmark Corporation, acting by and through its duly
authorized officers, has caused this Certificate to be executed.

 

TORCHMARK CORPORATION

   

Grant Date:

 

 By:

 

 

   

Accepted by Grantee:

 

 

 

 Its:

 

Authorized Officer

       



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

1.     Defined Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Plan. In addition, for
purposes of this Certificate:

(i) “Confirmation Date” the date of the Committee’s certification of achievement
of the Performance Objectives and determination of the Performance Multiplier
following the end of the Performance Period.

(ii) “Early Retirement” means resignation or termination of employment without
Cause from the Company at or after age 60 and before age 65.

(iii) “Normal Retirement” means resignation or termination of employment without
Cause from the Company at or after age 65.

(ii) “Performance Multiplier” means the percentage, from 0% to 200%, that will
be applied to the Target Award to determine the number of Performance Shares
that will convert to shares of Stock on the Conversion Date, as more fully
described in Exhibit A hereto.

(iii) “Performance Objectives” are the performance objectives relating to
Earnings per Share, Underwriting Income, and Return on Equity set forth on
Exhibit A that must be achieved in order for any Performance Shares to be earned
by Grantee pursuant to this Award.

(iv) “Performance Period” means the three-year period commencing on January 1,
2012 and ending on December 31, 2014.

(v)  “Prorated Target Award” means, in the case of Grantee’s Early Retirement
prior to the Vesting Date, a specified percentage of the Target Award, as
follows:

 

Age at Early Retirement   Prorated Target  Award 60   10% of Target Award 61  
20% of Target Award 62   40% of Target Award 63   60% of Target Award 64   80%
of Target Award

(vi) “Vesting Date” is defined in Section 3 of this Agreement.

2.     Earning and Vesting of Performance Shares.    The Performance Shares have
been credited to a bookkeeping account on behalf of Grantee and do not represent
actual Shares of Common Stock. The Performance Shares represent the right to
earn up to 200% of the Target Award (or the Prorated Target Award, in the event
of Grantee’s Early Retirement prior to the Vesting Date), based on (i) the
Company’s attainment of the Performance Objectives and the application of the
Performance Multiplier to the Target Award in accordance with Exhibit A.
Notwithstanding the foregoing, in the event of Grantee’s death or Disability
during the Performance Period, Grantee shall be deemed to have earned 100% of
the Target Award upon such

event (without application of any Performance Multiplier). In addition,
notwithstanding the foregoing or anything in the Plan to the contrary, upon a
Change in Control of the Company in which the Performance Shares are not assumed
by the Surviving Entity or otherwise equitably converted or substituted in
connection with the Change in Control in a manner approved by the Committee or
the Board, Grantee shall be deemed to have earned 100% of the Target Award upon
such event (without application of any Performance Multiplier), and there shall
be a prorata payout to Grantee within thirty (30) days following the Change in
Control, based upon the length of time within the Performance Period that has
elapsed prior to the Change in Control. Further, upon a Change in Control of the
Company in which the Performance Shares are assumed by the Surviving Entity or
otherwise equitably converted or substituted in connection with the Change in
Control, if within two years after the effective date of the Change in Control,
Grantee’s employment is terminated without Cause or Grantee resigns for Good
Reason, Grantee shall be deemed to have earned 100% of the Target Award as of
the date of termination (without application of any Performance Multiplier), and
there shall be a prorata payout to Grantee within thirty (30) days following the
date of termination, based upon the length of time within the Performance Period
that has elapsed prior to the date of termination.

Any earned Performance Shares will vest and become non-forfeitable on the
earliest to occur of the following (the “Vesting Date”):

 

  (a)

the Confirmation Date, provided either (i) Grantee has continued in the
employment of the Company or its Affiliates through such date or (ii) Grantee’s
employment with the Company has terminated due to Grantee’s Normal Retirement or
Early Retirement, or

 

  (b)

the termination of Grantee’s employment due to death or Disability, or

 

  (c)

a Change in Control of the Company.

In the event Grantee’s employment terminates for any reason other than as
described above at any time prior to the applicable Vesting Date, all of
Grantee’s Performance Units will immediately be forfeited to the Company without
further consideration or any act or action by Grantee.

3.     Conversion to Stock.    Any earned and vested Performance Shares will be
converted to actual unrestricted shares of Stock (one share per vested
Performance Share) within thirty (30) days following the Vesting Date (and in no
event later than March 15, 2015). These shares will be registered on the books
of the Company in Grantee’s name as of the Conversion Date and stock
certificates for the Stock shall be delivered to Grantee or Grantee’s designee
upon request of the Grantee. Any Performance Shares that fail to vest in
accordance with the terms of this Certificate will be forfeited and reconveyed
to the Company without further consideration or any act or action by Grantee.

5.     Restrictions on Transfer and Pledge.    No right or interest of Grantee
in the Performance Shares may be pledged, encumbered, or hypothecated or be made
subject

 



--------------------------------------------------------------------------------

to any lien, obligation, or liability of Grantee to any other party other than
the Company or an Affiliate. The Performance Shares may not be sold, assigned,
transferred or otherwise disposed of by Grantee other than by will or the laws
of descent and distribution.

6.     Restrictions on Issuance of Stock.  If at any time the Committee shall
determine, in its discretion, that registration, listing or qualification of the
Stock underlying the Performance Shares upon any securities exchange or similar
self-regulatory organization or under any foreign, federal, or local law or
practice, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition to the settlement of the Performance
Shares, stock units will not be converted to Stock in whole or in part unless
and until such registration, listing, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Committee.

7.     Limitation of Rights.    The Performance Shares do not confer to Grantee
or Grantee’s beneficiary, executors or administrators any rights of a
shareholder of the Company unless and until shares are in fact issued to such
person in connection with the units. Nothing in this Certificate shall interfere
with or limit in any way the right of the Company or any Affiliate to terminate
Grantee’s employment at any time, nor confer upon Grantee any right to continue
in employment of the Company or any Affiliate.

8.     No Entitlement to Future Awards.    The grant of the Performance Shares
does not entitle Grantee to the grant of any additional units or other awards
under the Plan in the future. Future grants, if any, will be at the sole
discretion of the Company, including, but not limited to, the timing of any
grant, the number of units, and vesting provisions.

9.     Payment of Taxes.    The Company or any Affiliate employing Grantee has
the authority and the right to deduct or withhold, or require Grantee to remit
to the employer, an amount sufficient to satisfy federal, state, and local taxes
(including Grantee’s FICA obligation) required by law to be withheld with
respect to any taxable event arising as a result of the vesting or settlement of
the Performance Shares. With respect to withholding required upon any taxable
event arising as a result of the Performance Awards, the employer may satisfy
the tax withholding requirement by withholding shares of Stock having a Fair
Market Value as of the date that the amount of tax to be withheld is to be
determined as nearly equal as possible to (but no more than) the total minimum
statutory tax required to be withheld The obligations of the Company under this
Agreement will be conditional on such payment or arrangements, and the Company,
and, where applicable, its Affiliates will, to the extent permitted by law, have
the right to deduct any such taxes from any payment of any kind otherwise due to
Grantee.

10.    Recoupment. Any shares of Stock issued upon conversion of the Performance
Shares shall be subject to forfeiture and recoupment by the Company based on a
later determination that the vesting of such Performance Shares was based on
materially inaccurate financial statements or any other materially inaccurate
performance metric criteria, whether or not the Participant caused or
contributed to such material inaccurancy.

11.    Amendment.  Subject to the terms of the Plan, the Committee may amend,
modify or terminate this Certificate without approval of Grantee; provided,
however, that such amendment, modification or termination shall not, without
Grantee’s consent, reduce or diminish the value of this award determined as if
it had been fully vested (i.e., as if all restrictions on the Performance Shares
hereunder had expired) on the date of such amendment or termination.
Notwithstanding the foregoing, Grantee hereby expressly agrees to any amendment
to the Plan and this Agreement to the extent necessary to comply with applicable
law or changes to applicable law (including, but not limited to, Code
Section 409A) and related regulations or other guidance and federal securities
laws.

12.    Plan Controls.    The terms contained in the Plan shall be and are hereby
incorporated into and made a part of this Certificate and this Certificate shall
be governed by and construed in accordance with the Plan. Without limiting the
foregoing, the terms and conditions of the Performance Shares, including the
number of shares and the class or series of capital stock which may be delivered
upon settlement of the Performance Shares, are subject to adjustment as provided
in Article 15 of the Plan. In the event of any actual or alleged conflict
between the provisions of the Plan and the provisions of this Certificate, the
provisions of the Plan shall be controlling and determinative. Any conflict
between this Certificate and the terms of a written employment with Grantee that
has been approved, ratified or confirmed by the Committee shall be decided in
favor of the provisions of such employment agreement.

13.    Governing Law.    This Certificate shall be construed in accordance with
and governed by the laws of the State of Delaware, United States of America,
regardless of the law that might be applied under principles of conflict of
laws.

14.    Severability.  If any one or more of the provisions contained in this
Certificate is deemed to be invalid, illegal or unenforceable, the other
provisions of this Certificate will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.

15.    Relationship to Other Benefits.    The Performance Shares shall not
affect the calculation of benefits under any other compensation plan or program
of the Company, except to the extent specially provided in such other plan or
program.

16.    Notice.    Notices and communications hereunder must be in writing and
either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to Torchmark Corporation., 3700 South Stonebridge Drive, McKinney,
Texas 75070, Attn: Secretary, or any other address designated by the Company in
a written notice to Grantee. Notices to Grantee will be directed to the address
of Grantee then currently on file with the Company, or at any other address
given by Grantee in a written notice to the Company.

 

 

  



--------------------------------------------------------------------------------

Page 4 of 4

 

EXHIBIT A

The Performance Shares will be earned, in whole or in part, based on the
Company’s achievement of Performance Objectives relating to Earnings per Share,
Underwriting Income, and Return on Equity (each as defined below).

 

          Performance Goals / Percent Earned   Actual    Performance   

Weighted

Performance

Performance Measure

    Weighting    

    Threshold    

50%

  

    Target    

100%

  

    Maximum    

200%

    Performance      Multiplier Earned1    Multiplier Earned2            

Cumulative EPS 3

 

  

40%

 

  

$        

 

  

$        

 

  

$        

 

                           

Underwriting Income 4
  ($million)

 

  

30%

 

  

$        

 

  

$        

 

  

$        

 

                         

Return on Equity 5

  

30%

  

        %

  

        %

  

        %

                                                             

 

Performance Multiplier6

                       

 

 

1 

Performance below the Threshold level results in 0% earned. All other
percentages earned are determined by pro-ration between the appropriate
Performance Goals.

 

2 

Performance Multiplier for the Performance Measure multiplied by the Weighting
assigned to that Performance Measure

 

3 

“Earning per Share” means the cumulative sum of “total diluted net income per
share,” as reported in the Company’s Consolidated Statements of Operations for
each fiscal year in the Performance Period.

 

4 

“Underwriting Income” means the cumulative sum of the insurance underwriting
margins of the life, health and annuity segments, plus other income, less
insurance administrative expenses (excluding the investment segment, parent
company expense and income taxes) for each fiscal year during the Performance
Period.

 

5 

“Return on Equity” means average of return on equity on a GAAP basis earned for
the three-year Performance Period. Thus if the ROE earned for 2012, 2013 and
2014 were 14%, 15% and 16% respectively, average ROE would be 15%.

 

6 

Total of the Weighted Performance Multiplier Earned